{¶ 32} I write separately to address the imposition of the maximum term of imprisonment. In State v. Lett (May 31, 2005), Cuyahoga App. Nos. 84707  84729, this court held that where the trial court imposed a sentence within the statutory range, it did not contravene the pronouncements set forth in Blakely v. Washington (2004), 124 S.Ct. 2531,159 L.Ed.2d 403, by making findings of fact in support of a maximum sentence. Accordingly, having decided this issue, this court will be consistent so long as Lett, supra, remains good law.